Exhibit 10.3

INVESTORS’ RIGHTS AGREEMENT

THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made and entered into as
of the 4th day of October, 2016, by and between Horizon Global Corporation, a
Delaware corporation (the “Company”), and Parcom Deutschland I GmbH & Co. KG, a
German limited partnership with a limited liability company as general partner
(the “Investor”).

RECITALS

A. WHEREAS, on August 24, 2016, the Investor, together with various other
affiliated sellers, the Company, and Blitz K16-102 GmbH (in future: HG Germany
Holdings GmbH) a limited liability company (Gesellschaft mit beschränkter
Haftung) organised under the laws of Germany and being registered with the
Commercial Register of Cologne under registration no. HRB 87906, entered into a
Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides for
the purchase and sale of WESTFALIA-Automotive Holding GmbH and its subsidiary
companies (collectively, “Westfalia”); and (ii) TeIJs Holding B.V. and its
subsidiary companies (together with Westfalia, the “Target”) to the Company (the
“Acquisition”);

B. WHEREAS, pursuant to the Stock Purchase Agreement, the Company will issue to
the Investor 2,173,340 shares of its common stock, $0.01 par value per share
(the “Common Shares”);

C. WHEREAS, as an inducement to the Investor entering into the Stock Purchase
Agreement and as an inducement to the Investor selling the Target to the Company
pursuant to the Stock Purchase Agreement, the Investor and the Company hereby
agree that this Agreement shall govern certain rights of the Investor and the
Company, including rights related to the voting of such Common Shares and the
resale of such Common Shares under the Securities Act.

Unless otherwise provided, all capitalized terms shall have the meaning ascribed
to them in Section 1 of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person.

(b) “beneficially own” shall have the meaning ascribed to such term under
Rule 13d-3 of the Exchange Act.

(c) “Blackout Period” means a period of time, not to exceed 30 days, during
which the Company may postpone the preparation, filing or effectiveness or
suspend the effectiveness of a registration statement, if the Company, in good
faith, determines that the registration and/or distribution of Registrable
Securities (i) would materially impede, delay or interfere with any financing,
acquisition, corporate reorganization or other significant transaction, or any
negotiations, discussions or pending proposals with respect thereto, involving
the Company or any of its subsidiaries or their respective assets, including,
without limitation, any primary offering of securities by the Company, or
(ii) would require the disclosure of material nonpublic information, the
disclosure of which could adversely affect the Company; provided that all such
Blackout Periods shall not exceed 90 days in the aggregate in any 12 month
period; provided further that no Blackout Period may be implemented unless the
same or more onerous restrictions are imposed on all of the Company’s directors
and officers and all other holders of registration rights granted by the
Company.

(d) “Damages” means any loss, claim, damage, liability (joint or several),
penalties, judgments, suits, costs or expenses (including reasonable legal fees
and disbursements, which shall be reimbursed periodically as incurred) to which
a party referred to herein may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company filed pursuant to the
terms of this Agreement, including any preliminary prospectus or prospectus
contained therein or any amendments (including post-effective amendments) or
supplements thereto and all material incorporated by reference into the
foregoing, or (ii) an omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(with respect to any preliminary prospectus or prospectus or any amendments or
supplements thereto, in the light of the circumstances under which they were
made) not misleading.



--------------------------------------------------------------------------------

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(f) “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

(g) “Investor Group” means the Investor and any partnership, firm, corporation,
association, trust, unincorporated organization, joint venture, limited
liability company or other legal entity, in which the Investor holds (either
directly or indirectly) more than 50% of the voting rights or more than 50% of
the equity capital of any such partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other legal entity.

(h) “Person” means a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, limited liability
partnership, trust, business association, group acting in concert, or any person
acting in a representative capacity.

(i) “Registrable Securities” means Common Shares beneficially owned by the
Investor Group in an amount equal to the aggregate number of Common Shares
issued by the Company to the Investor and its assignees pursuant to the Stock
Purchase Agreement, plus any Common Shares distributed to the Investor Group by
the Company as a dividend on or other distribution with respect to such Common
Shares, and any securities issued in exchange for such Common Shares in any
merger, reorganization, consolidation, share exchange, recapitalization,
restructuring or other comparable transaction of the Company.

(j) “SEC” means the United States Securities and Exchange Commission.

(k) “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

(l) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(m) “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities and
the fees and disbursements of counsel to the Investor and any other member of
the Investor Group in connection with the sale of Registrable Securities.

2. Solicitations Prohibited; Voting. As of the date of this Agreement, except as
previously disclosed in writing to the Company, if any, the Investor represents
that neither it nor any of its Affiliates beneficially owns any securities
entitled to be voted generally in the election of the Company’s Board of
Directors or any direct or indirect options or other rights to acquire any such
securities (collectively, “Voting Securities”). Commencing on the Closing Date
(as defined in the Stock Purchase Agreement) and continuing thereafter for a
period of 18 months, the Investor will, and will cause each member of the
Investor Group to: (i) with respect to the Company or its Common Shares, not
make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the SEC) of proxies
or consents (whether or not relating to the election or removal of directors),
(ii) except as otherwise agreed to in writing by the Company, not seek, alone or
in concert with others, election or appointment to, or representation on, or
nominate or propose the nomination of any candidate to, the Board of Directors
of the Company, and (iii) not initiate, propose or otherwise “solicit” (as such
term is used in the proxy rules of the SEC) shareholders of the Company for the
approval of shareholder proposals made to the Company whether made pursuant to
Rule 14a-8 or Rule 14a-4 under the Exchange Act or otherwise, or cause or
encourage or attempt to cause or encourage any other person to initiate any such
shareholder proposal, regardless of its purpose.

3. Public Sale of Registrable Securities.

3.1 Registration Rights; Resale Limitations; Standstill.

(a) Form S-3.

(i) The Company shall, no later than one year following the Closing Date (as
defined in the Stock Purchase Agreement), file and cause to be declared
effective a shelf registration

 

2



--------------------------------------------------------------------------------

statement on Form S-3 under the Securities Act registering the resale of the
Registrable Securities on a continuous and delayed basis pursuant to Rule 415
under the Securities Act. No later than 15 days prior to filing such a
registration statement, the Company shall notify the Investor of the intended
filing date. The Investor shall provide such information and other cooperation
as the Company reasonably requests in connection with the preparation, filing
and use of any registration statement pursuant to this Section 3.1(a),
including, without limitation, information required by Item 507 of
Regulation S-K promulgated under the Securities Act; provided, that the Company
may refuse to proceed with the registration of Registrable Securities if the
Investor fails to provide information within the scope of this sentence within a
reasonable time after receiving a request. In connection with all underwritten
offerings registered on a registration statement that is filed and declared
effective pursuant to this Section 3.1(a), the managing underwriter or
underwriters, as well as other investment banks involved in the offering as
underwriters or otherwise, shall be selected by mutual agreement of the Company
and the Investor. In the event that a shelf registration statement filed
pursuant to Section 3.1(a)(i) may no longer be used for offers and sales of any
Registrable Securities, the Company shall prepare, file and cause to be declared
effective within a reasonable amount of time a new shelf registration statement
on Form S-3 under the Securities Act registering the resale of the Registrable
Securities on a continuous and delayed basis pursuant to Rule 415 under the
Securities Act. From and after the date hereof, the Company shall use its
commercially reasonable best efforts to qualify under the provisions of the
Securities Act, and thereafter, to continue to qualify at all times, for
registration on Form S-3 or any successor thereto. In the event the Company
fails to so qualify, the Company shall be required to use its commercially
reasonable best efforts to effect registrations pursuant to this Section 3.1(a)
on Form S-1 or any successor form thereto to the same extent as the Company
would be required to effect registrations on Form S-3.

(ii) At any time that a shelf registration statement filed pursuant to
Section 3.1(a)(i) is effective, if Investor delivers a notice to the Company (a
“Take-Down Notice”) stating that it intends to sell all or part of its
Registrable Securities included by it on such shelf registration statement (a
“Shelf Offering”), then the Company shall reasonably promptly take all actions
reasonably required, including preparing and, if required by applicable law,
filing any amendment or supplement to the related prospectus or an amendment or
supplement to any document incorporated therein by reference or any other
required document in such a manner as to permit the Investor to deliver or be
deemed to deliver such prospectus to purchasers of Registrable Securities in
accordance with applicable law and to enable such Registrable Securities to be
offered, sold and distributed in the Shelf Offering; provided that the Company
shall not be required to take any action under this Section 3.1(a)(ii) during
the pendency of any Blackout Period.

(iii) Any Take-Down Notice with respect to an underwritten public offering shall
be for an amount of Registrable Securities having an aggregate value of at least
$10,000,000 based on the anticipated offering price as reasonably determined in
good faith by the Investor; provided that the Investor shall deliver no more
than one such Take-Down Notice with respect to an underwritten public offering
in any six-month period. In connection with any such underwritten public
offering, the Company shall be entitled to include additional Common Shares to
be offered by the Company (that are subject to a then-effective registration
statement) up to an amount equal to 25% of the number of Common Shares to be
offered by the Investor. If the managing underwriter or underwriters of such
underwritten offering have informed the Investor in writing that it is their
good faith opinion that the total amount of securities that the Investor and the
Company intend to include in such offering exceeds the number that can be sold
in such offering without adversely affecting the success of such offering, then
there shall be included in such offering the number or dollar amount of such
securities that in the good faith opinion of such managing underwriter or
underwriters can be sold without adversely affecting such offering, and such
number of securities shall be allocated as follows:

(a) first, to the Investor, the number of securities proposed by the Investor
for inclusion in such offering; and

 

3



--------------------------------------------------------------------------------

(b) second, to the Company, the number of securities proposed by the Company for
inclusion in such offering; provided, that in any event the Company shall be
entitled to register the offer and sale of up to the number of securities equal
to the lesser of (X) 25% of the total number of securities to be included in any
such offering as determined by such managing underwriter, and (Y) the number of
securities originally proposed by the Company to be included in such offering.

(b) Right to Piggyback. If (i) the executive officers of the Company have actual
knowledge that one or more members of the Investor Group beneficially owns
Registrable Securities and (ii) the Company intends to file a registration
statement under the Securities Act with respect to an offering of Common Shares,
whether or not for sale for its own account (other than a registration statement
(a) on Form S-4, Form S-8 or any successor forms thereto or (b) filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan), then, at least 20 business days prior to the filing such a
registration statement, the Company shall give written notice (the “Piggyback
Notice”) to the Investor of its intention to file a registration statement. The
Piggyback Notice shall offer such holders of Registrable Securities the
opportunity to include (or cause to be included) in such registration statement
the number of Registrable Securities of as each such holder may request (a
“Piggyback Registration”). Subject to Section 3.1(c), the Company shall include
in each such Piggyback Registration all such Registrable Securities with respect
to which the Company has received written requests for inclusion therein from
the Investor within ten business days after the Piggyback Notice has been
provided to the Investor (the “Piggyback Response”). The Company shall not be
required to maintain the effectiveness of a registration statement for a
Piggyback Registration beyond the earlier to occur of (i) 180 days after the
effective date thereof, and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement. The
Investor shall provide such information and other cooperation as the Company
reasonably requests in connection with the preparation, filing and use of any
registration statement pursuant to this Section 3.1(b), including, without
limitation, information required by Item 507 of Regulation S-K promulgated under
the Securities Act; provided that the Company may refuse to proceed with the
registration of Registrable Securities if the Investor fails to provide
information within the scope of this sentence within a reasonable time after
receiving a request.

(c) Priority on Piggyback Registrations. The Company shall use commercially
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering within the scope of Section 3.1(b) to permit
holders of Registrable Securities whose Registrable Securities have been
included in a duly completed and delivered Piggyback Response to include in the
offering in connection with which the Piggyback Response was delivered all
Registrable Securities included in each holder’s Piggyback Response on the same
terms and conditions as any other Common Shares included in such offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Company in writing that it is their
good faith opinion that the total amount of securities that such holders, the
Company and any other Persons having rights to participate in such registration
intend to include in such offering exceeds the number that can be sold in such
offering without adversely affecting the success of such offering, then there
shall be included in such offering the number or dollar amount of such
securities that in the good faith opinion of such managing underwriter or
underwriters can be sold without adversely affecting such offering, and such
number of securities shall be allocated as follows, unless such managing
underwriter or underwriters requires a different allocation:

(i) if such offering was initiated by the Company with respect to securities
proposed to be registered for the Company’s own account, then:

(a) first, to the Company, the number of securities proposed by the Company for
inclusion in such offering;

(b) second, to the holders of Registrable Securities that have been included in
a duly completed and delivered Piggyback Response pursuant to Section 3.1(b),
pro rata on the basis of the number of Registrable Securities of the class or
series to be registered directly or indirectly held by each such holder;
provided, that in any event the holders of Registrable Securities shall be
entitled to register the offer and sale of at least 25% of the securities to be
included in any such offering;

(c) third, to any other Persons, other Common Shares requested by such other
Persons for inclusion in such offering pursuant to any other registration rights
granted by the Company; or

 

4



--------------------------------------------------------------------------------

(ii) if such offering was not initiated by the Company with respect to
securities proposed by the Company to be registered for the Company’s own
account, then:

(a) first, the holders of Registrable Securities that have been included in a
duly completed and delivered Piggyback Response pursuant to Section 3.1(b), pro
rata on the basis of the number of Registrable Securities of the class or series
to be registered directly or indirectly held by each such holder of Registrable
Securities;

(b) second, to the Company, the number of securities proposed by the Company for
inclusion in such offering; and

(c) third, to any other Persons, other Common Shares requested by such other
Persons for inclusion in such offering pursuant to any other registration rights
granted by the Company.

In connection with all underwritten offerings registered on a registration
statement that is filed and declared effective pursuant to Section 3.1(b) and
which includes Registrable Securities, the managing underwriter or underwriters,
as well as other investment banks involved in the offering as underwriters or
otherwise, shall be selected by the Company, in its sole discretion.

(d) The Investor shall provide such information and other cooperation as the
Company reasonably requests in connection with the offering of any Registrable
Securities pursuant to this Section 3.1(d), including, without limitation,
information required by Item 507 of Regulation S-K promulgated under the
Securities Act, provided that the Company may refuse to proceed with the
offering of Registrable Securities if the Investor fails to provide information
within the scope of this sentence within ten business days.

(e) Notwithstanding the foregoing obligations, the Company shall not be required
to file a registration statement under the following circumstances:

(i) the Company has already effected one or more registrations pursuant to
Section 3.1(a) and/or Section 3.1(b) covering all of the Registrable Securities
and such registration statement or registration statements is or are still
effective;

(ii) with respect to Sections 3.1(a) and (b), a registration statement is
effective at the time such request is made and such registration statement may
be utilized for the offering and sale of the Registrable Securities requested to
be registered; and

(iv) during the pendency of any Blackout Period.

(f) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 3.1(a) during the period that is
30 days before the Company’s good faith estimate of the date of filing of, and
ending on a date that is 90 days (or such shorter time period as the managing
underwriter of any underwritten offering shall agree to, but in no case less
than 30 days) after the effective date of, a Company-initiated registration
statement, provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective.

(g) Limitation on Sales and Purchases of Common Shares.

(i) Public Resale Limitations. The Investor hereby agrees, and will cause each
member of the Investor Group, not to sell (a) any Common Shares prior to the
twelve-month anniversary of the Closing Date and (b) an aggregate of 104,504 or
more Common Shares during the period commencing on the day following the
twelve-month anniversary of the Closing Date and ending on the 18-month
anniversary of the Closing Date. Furthermore, the Investor hereby agrees, and
will cause each member of the Investor Group, not to engage in any hedging or
other transaction that is designed or could be reasonably expected to result in
a transfer of Common Shares that would not otherwise be permitted under this
Section 3.1(g)(i), even if such Common Shares would be transferred by a Person
other than a member of the Investor Group.

(ii) Limitations on Resales to Controlling Stockholders. Subject to the
limitations of Section 3.1(g)(i), the Investor hereby agrees, and will cause
each member of the Investor Group, not to sell more than 630,000 Common Shares
to any Person in any single transaction, other than in an open market
transaction, without first providing written notice to the Company of such
contemplated sale (a “Resale

 

5



--------------------------------------------------------------------------------

Notice”) as provided below. Any Person expected to receive Common Shares in a
transaction in connection with which the Investor is required to deliver a
Resale Notice is referred to in this Agreement as a “Designated Transferee.”

(a) Such Resale Notice will specify (A) the number of Common Shares proposed to
be sold (the “Subject Shares”) to the Designated Transferee, as determined by
the Investor in good faith, (B) the identity of the Designated Transferee and
(C) the price per share, denominated as a dollar amount per share (the “Target
Price”), at which the Investor or applicable member of the Investor Group
intends to sell the Subject Shares to the Designated Transferee, as determined
by the Investor in good faith. The Resale Notice will offer to sell the Subject
Shares to the Company at the Target Price.

(b) In order to accept the offer to purchase the Subject Shares, the Company
must deliver to the Investor a written notice of acceptance within 30 days
following the date the Resale Notice was given to the Company (a “Company
Acceptance Notice “) agreeing to purchase all, but not less than all, of the
Subject Shares at a cash price per share equal to the Target Price and not
conditioning the purchase upon the receipt of financing or other conditions to
closing other than as provided in subsection 3.1(g)(ii)(d) below.

(c) A duly completed and delivered Company Acceptance Notice shall constitute a
binding irrevocable agreement by the Company to purchase the Subject Shares at
the Target Price. If a Company Acceptance Notice meeting the requirements
specified above is not delivered within the period specified in
Section 3.1(g)(ii)(b), then the Company will be deemed to have rejected the
offer of the Subject Shares.

(d) Upon delivery of a Company Acceptance Notice in compliance with the terms of
this Agreement, the Investor or applicable member of the Investor Group will be
obligated to sell, and the Company will be obligated to buy, all of the Subject
Shares at the Target Price, payable in cash by wire transfer of immediately
available funds. The closing of such purchase and sale shall occur at such time
and place as the parties thereto may agree, but in any event no later than the
90th day after the Resale Notice is given to the Company. The purchase and sale
will be without representation or warranty, except that each party to the
transaction will represent and warrant that it has all requisite power and
authority to enter into such transaction, and Investor and any applicable member
of the Investor Group will represent and warrant that it is transferring valid
title to the Subject Shares and the Subject Shares are being transferred free
and clear of any lien or restriction other than applicable securities laws or
those created by this Agreement.

(e) If the Company rejects or is deemed to reject the offer of the Subject
Shares set forth in the Resale Notice, then the Investor or applicable member of
the Investor Group will be free to enter into an agreement with a Designated
Transferee during the period of 90 days following the date of the rejection or
deemed rejection of the offer represented by the Resale Notice, so long as the
price per share to be paid by such Designated Transferee is equal to or greater
than the Target Price.

(iii) Standstill. The Investor hereby agrees that for a period of 18 months
commencing on the Closing Date (the “Standstill Period”) that it will not, and
that it will cause each member of the Investor Group, its Affiliates and other
Persons acting at its behalf not to, propose or publicly announce or otherwise
disclose an intent to propose, or enter into or agree to enter into, singly or
with any other person: (a) any form of business combination, acquisition or
other transaction relating to the Company or any of its Affiliates; or (b) any
form of restructuring, recapitalization or similar transaction with respect to
the Company or any of its Affiliates. Furthermore, during the Standstill Period
the Investor will not, and it will cause its Affiliates and other Persons acting
on its behalf not to, singly or with any other person: (a) acquire, or offer,
propose or agree to acquire, by purchase or otherwise, any Voting Securities;
(b) otherwise act, alone or in concert with others (including by providing
financing for another person), seek or offer to control or influence the
Company’s management, Board of Directors or policies, provided, however, that
this sub-clause (b) shall not limit the Investor’s ordinary course
communications, discussions or meetings with the Company’s management or Board
of Directors; or (c) make any proposal or other communication designed to compel
the Company to make a public announcement in respect of any matter contemplated
by this Section 3.1(g)(iii).

 

6



--------------------------------------------------------------------------------

(iv) Lock-up Agreements. If (a) requested by the managing underwriter or
underwriters in an underwritten offering, whether or not such offering includes
Registrable Securities and (b) the executive officers and directors of the
Company enter into substantially similar agreements in connection with an
underwritten offering, the Investor shall, and will cause each member of the
Investor Group to, not effect any public sale or distribution of Common Shares
(except as part of such underwritten offering), including a sale pursuant to
Rule 144 or any swap or other economic arrangement that transfers to another
Person any of the economic consequences of owning Common Shares, during the
period commencing on the date of the request (which shall be no earlier than 14
days prior to the expected “pricing” of such offering) and continuing for not
more than 90 days after the date of the prospectus relating to such offering (or
final prospectus supplement if such offering is made pursuant to a shelf
registration statement), pursuant to which such offering shall be made, plus an
extension period, which shall be no longer than 34 days, as may be determined by
the managing underwriter to address regulations of the Financial Industry
Regulatory Authority or any successor agency having jurisdiction under the
Exchange Act regarding the publishing of research. In the event that a managing
underwriter or underwriters requests that members of the Investor Group not make
public sales or distributions pursuant to this Section 3.1(g)(iv), the Investor
will, and the Investor will cause applicable members of the Investor Group to,
enter into a written agreement memorializing such obligations, which agreement
will otherwise be on customary terms.

3.2 Obligations of the Company. Whenever required under Section 3.1 to effect
the registration of any Registrable Securities, the Company shall:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective under the Securities Act;

(b) use its commercially reasonable efforts to keep a registration statement
that has become effective continuously effective if it is on Form S-3 until the
date on which all Registrable Securities covered by such registration statement
have been disposed of pursuant to such registration statement;

(c) furnish to the Investor such number of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Investor may reasonably request in order to facilitate the
disposition of Registrable Securities;

(d) promptly following its actual knowledge thereof, notify the Investor:

(i) of the time when such registration statement has been declared effective or
when a supplement or amendment to any prospectus forming a part of such
registration statement has been filed (other than any deemed amendment of such
registration statement by means of a document filed by the Company under the
Exchange Act);

(ii) after such registration statement becomes effective, of any request by the
SEC that the Company amend or supplement such registration statement or
prospectus forming a part of such registration statement or for additional
information;

(iii) of the issuance by the SEC or any other governmental authority of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceeding for such purpose; and

(iv) of the occurrence of any event that makes any statement made in the
registration statement or any prospectus forming a part of such registration
statement untrue in any material respect or which requires the making of any
changes in such registration statement or prospectus so that it will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made;

(e) use its commercially reasonable efforts to register and qualify the
Registrable Securities covered by such registration statement under the
securities or blue-sky laws of such jurisdictions within the United States as
shall be reasonably requested by the Investor; provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or otherwise become subject to taxation or service of process in
suits in any such jurisdictions where it is not already so qualified or subject;

 

7



--------------------------------------------------------------------------------

(f) in the event of any underwritten public offering of Registrable Securities,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the underwriter(s) of such offering;

(g) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on each national
securities exchange or trading system on which the Common Shares are then
listed;

(h) provide a transfer agent and registrar for all Registrable Securities and
provide a CUSIP number for all such Registrable Securities, in each case not
later than the effective date of such registration statement; and

(i) promptly make available for inspection by the Investor or his
representatives and agents, any managing underwriter(s) participating in any
underwritten offering pursuant to such registration statement, and any attorney
or accountant or other agent retained by any such underwriter or selected by the
Investor, all financial and other records, pertinent corporate documents and
properties of the Company during normal business hours at the offices where such
information is typically kept, or as otherwise agreed, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by the Investor or any such underwriter,
attorney, accountant, agent or other representative, in each case, as reasonably
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith as is customary for similar due diligence examinations, provided that,
any information that is designated in writing by the Company, in good faith, as
confidential at the time of delivery of such information shall be kept
confidential by the Investor or any such underwriter, attorney, accountant,
agent or other representative.

(j) within a reasonable time before filing any registration statement,
prospectus or amendments or supplements thereto with the SEC, furnish to one
counsel selected by the Investor copies of such documents proposed to be filed,
which documents shall be subject to the review and reasonable comment of such
counsel.

3.3 Obligations of the Investor and Other Members of the Investor Group.
Whenever the Investor has requested that the Company effect the registration of
any Registrable Securities under Section 3.1:

(a) upon receipt of any notice from the Company of the occurrence of any event
of the type described in Sections 3.2(d)(ii), 3.2(d)(iii) or 3.2(d)(iv), the
Investor shall, and shall cause any other member of the Investor Group whose
Registrable Securities are included in a registration statement to, discontinue
disposition of Registrable Securities covered by a registration statement and
suspend use of such registration statement or prospectus forming a part of such
registration statement until the Company has provided an amendment or supplement
to such registration statement or prospectus or the Company has advised that the
use of the registration statement or prospectus may be resumed, provided that,
in the event that the Company shall give any such notice, the period of time for
which a registration statement must remain effective as set forth in
Section 3.2(b) will be extended by the number of days during the time period
from and including the date of the giving of such notice to and including the
date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;

(b) upon receipt of any notice from the Company of a Blackout Period, the
Investor shall, and shall cause any other member of the Investor Group whose
Registrable Securities are included in a registration statement to, discontinue
disposition of Registrable Securities covered by a registration statement and
suspend use of such registration statement or prospectus forming a part of such
registration statement until the Company has provided an amendment or supplement
to such registration statement or prospectus or the Company has advised that the
use of the registration statement or prospectus may be resumed, provided that,
in the event that the Company shall give any such notice, the period of time for
which a registration statement must remain effective as set forth in
Section 3.2(b) will be extended by the number of days during the time period
from and including the date of the giving of such notice to and including the
date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;

(d) in the event of any underwritten public offering of Registrable Securities,
the Investor shall, and shall cause any other member of the Investor Group whose
Registrable Securities are included in a registration statement to, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering; and

 

8



--------------------------------------------------------------------------------

(e) in the event of any underwritten public offering of securities by the
Company, the Investor shall, and shall cause any other member of the Investor
Group whose Registrable Securities are included in a registration statement to,
if requested by the Company and any managing underwriter, not directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Common Share
held by them for such period that the executive officers and directors of the
Company agree to with the managing underwriter.

3.4 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to this Section 3, including all registration, filing, and qualification fees,
printers’ and accounting fees, FINRA fees, blue sky fees and expenses, expenses
incurred in connection with making road show presentations and holding meetings
with potential investors, including travel, meals and lodging, and fees and
disbursements of counsel for the Company, shall be borne and paid by the
Company. All Selling Expenses relating to Registrable Securities registered
pursuant to this Section 3 shall be borne and paid by the Investor.

3.5 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 3:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each member of the Investor Group that has included Registrable Securities in a
registration statement and such member’s officers, directors, managers, partners
and shareholders, and each Person who controls such member (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) against
any Damages, and the Company will reimburse each such member of the Investor
Group, controlling Person or other aforementioned Person for any legal or other
expenses reasonably incurred thereby in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 3.5(a) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such member of the Investor Group,
controlling Person or other aforementioned Person expressly for use in
connection with such registration statement.

(b) To the extent permitted by law, the Investor will indemnify and hold
harmless the Company, its directors, its officers who have signed the
registration statement and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
against any Damages, and the Investor will reimburse the Company, controlling
Person or other aforementioned Person for any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred, in each
case only to the extent that such Damages arise out of or are based upon actions
or omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any member of the Investor Group that has included
Registrable Securities in a registration statement expressly for use in
connection with such registration statement; provided, however, that the
indemnity agreement contained in this Section 3.5(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Investor, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Investor by way of indemnity or contribution under
Section 3.5(b) exceed the proceeds from the offering received by such member of
the Investor Group (net of any underwriting discounts and commissions paid by
such member of the Investor Group), except in the case of fraud or willful
misconduct by such member of the Investor Group.

(c) Promptly after receipt by an indemnified party under this Section 3.5 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 3.5, give the indemnifying party notice of the
commencement thereof. In case any such action is brought against any indemnified
party and such indemnified party seeks or intends to seek indemnity from an
indemnifying party, the indemnifying party shall be entitled to participate in,
and, to the extent that it shall elect, jointly with all other indemnifying
parties similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel selected by the indemnifying party that
is reasonably satisfactory to such indemnified party; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the

 

9



--------------------------------------------------------------------------------

indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such action. Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 3.5 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
the indemnified party shall have employed separate counsel in accordance with
the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the fees and expenses of more than one separate
firm of attorneys (together with local counsel), representing all of the
indemnified parties who are parties to such action). The failure to give notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Section 3.5, except to the
extent that the indemnifying party would be materially prejudiced as a proximate
result of such failure to notify.

(d) If the indemnification provided for in Sections 3.5(a) and 3.5(b) is
unavailable to the indemnified parties or insufficient in respect of any
Damages, then each indemnifying party, in lieu of indemnifying such indemnified
party, will contribute to the amount paid or payable by such indemnified party
as a result of such Damages in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the applicable
indemnified party, on the other hand, in connection with such actions which
resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party, on the one hand,
and the indemnified party, on the other hand, will be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to information supplied
by, such indemnifying party or indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The parties agree that it would not necessarily be just and
equitable if contribution pursuant to this Section 3.5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in this paragraph. The amount
paid or payable by a party as a result of the Damages referred to in this
paragraph will include any legal or other expenses reasonably incurred by a
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3.5(d), Investor will not be
required to contribute any amount in excess of the net proceeds (after deducting
the underwriters’ discounts and commissions) received by the Investor Group in
the offering. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.

3.6 Reports Under Exchange Act by the Company. With a view to making available
to the Investor Group the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit a member of the Investor Group
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3 or Form S-1, the Company shall:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and

(c) furnish upon request (i) to the extent accurate, a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act, and the Exchange Act, or that it qualifies as a registrant
whose securities may be resold pursuant to Form S-3; (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents filed by the Company with the SEC; and (iii) such other information as
may be reasonably requested in availing any member of the Investor Group of any
rule or regulation of the SEC that permits the selling of any such securities
without registration.

3.7 Reports Under Exchange Act by the Investor and Other Members of the Investor
Group. The Investor acknowledges and agrees that the Investor and the other
members of the Investor Group shall be solely responsible for any required
filings under Sections 13 and 16 of the Exchange Act in connection with any
acquisition or disposition of Common Shares. The Investor shall provide the
Company with a copy of any such filing contemporaneously with such filing being
submitted to the SEC.

3.8 Termination of Registration Rights. Notwithstanding anything to the contrary
in this Agreement, the right of the Investor and any other member of the
Investor Group to the inclusion of Registrable Securities in any

 

10



--------------------------------------------------------------------------------

registration statement pursuant to Section 3.1 shall automatically terminate
when the Investor, together with its Affiliates, or any assignee of the Investor
pursuant to Section 4(a) of this Agreement, together with such assignee’s
Affiliates, no longer beneficially owns at least 2.5% of the outstanding Common
Shares.

4. Miscellaneous.

(a) Successors and Assigns. Any assignment of this Agreement or any of the
rights or obligations under this Agreement by either of the parties hereto
(whether by operation of law or otherwise) shall be void, invalid and of no
effect without the prior written consent of the other party; provided, however,
that the rights under this Agreement may be assigned (but only with all related
obligations) by the Investor to one or more member(s) of the Investor Group so
long as the assignee(s) agree in writing to be bound by the terms and conditions
of this Agreement; provided, further, that any such assignment shall not
release, or be construed to release, the Investor from its duties and
obligations under this Agreement. The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

(b) Termination. This Agreement shall automatically terminate at such time as
the Investor, together with its Affiliates, or any assignee of the Investor
pursuant to Section 4(a) of this Agreement, together with such assignee’s
Affiliates, no longer beneficially owns at least 2.5% of the outstanding Common
Shares. Upon such termination, no party shall have any further obligations or
liabilities hereunder other than pursuant Section 3.5 hereof; provided that such
termination shall not relieve any party from liability for any breach of this
Agreement prior to such termination.

(c) Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the laws
of the State of New York as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the internal
laws of New York, without regard to conflict of law principles that would result
in the application of any law other than the law of the State of New York.

(d) Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by portable document format (pdf) and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(f) Notices All notices, requests, demands, and other communications hereunder
shall be in writing (which shall include communications by e-mail) and shall be
delivered (a) in person or by courier or overnight service, or (b) by e-mail
with a copy delivered as provided in clause (a), as follows:

If to the Company:

2600 West Big Beaver Road, Suite 555

Troy, Michigan 48084

USA

Attention: Jay Goldbaum

Telephone: (248) 593-8838

E-mail: jgoldbaum@horizonglobal.com

with a copy (which shall not constitute notice) to:

Jones Day

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

USA

Attention: Michael J. Solecki

Telephone: (216) 586-7103

E-mail: mjsolecki@jonesday.com

 

11



--------------------------------------------------------------------------------

If to Investor:

Parcom Deutschland I GmbH & Co. KG

Volker Hichert

Ludwigstrasse 7, 80539 München, Germany

Facsimile:+49 89 20 00 38 11123

with a copy (which shall not constitute notice) to:

Heuking Kühn Lüer Wojtek

Dr Peter Christian Schmidt

Neuer Wall 63

20354 Hamburg, Germany

Facsimile: +49 40 35 52 80 80

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of both parties. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition or provision.

(h) Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

(i) Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(j) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.

[Signatures follow.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HORIZON GLOBAL CORPORATION By:   /s/ A. Mark Zeffiro Name:   A. Mark Zeffiro
Title:   President and Chief Executive Officer PARCOM DEUTSCHLAND I GmbH & Co.
KG By:   /s/ Volker Hichert Name:   Volker Hichert Title:   Managing Partner

 

13